Citation Nr: 1516370	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-49 025	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent prior to March 14, 2012, and higher than 60 percent since, for a low back disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  

2.  Entitlement to a disability rating higher than 20 percent for associated radiculopathy of the left lower extremity on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  

3.  Entitlement to a disability rating higher than 20 percent for associated radiculopathy of the right lower extremity on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed and continued a 40 percent rating for the Veteran's low back disability and a 10 percent rating for the associated radiculopathy affecting his right lower extremity.  However, the decision increased the rating for the radiculopathy affecting his left lower extremity from 0 to 10 percent retroactively effective from January 12, 2009, the date of receipt of his claim for greater compensation.  Since he resides in New Mexico, the local RO in Albuquerque has jurisdiction, and that office certified his appeal to the Board.

In June 2011, as support for these claims, the Veteran testified at a hearing at the RO in Albuquerque before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.


In February 2012, after advancing these claims on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c), the Board remanded them to the RO via the Appeals Management Center (AMC) for further development and consideration, including having the Veteran undergo another VA compensation examination reassessing the severity of these service-connected disabilities.

He had this requested VA compensation examination on March 14, 2012, and, after considering the results, the AMC issued a decision in October 2012 increasing the ratings for the lower extremity radiculopathy from 10 to 20 percent as of the date of that VA compensation examination on remand.  The Veteran continued to appeal for even higher ratings, which the AMC denied in a supplemental statement of the case (SSOC) also issued in October 2012.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings, unless he expressly indicates otherwise).

So these claims were returned to the Board concerning whether a rating higher than 40 percent was warranted for the underlying low back disability, but now, as concerning the bilateral (left and right) lower extremity radiculopathy, whether ratings higher than 10 percent were warranted prior to March 14, 2012, and whether ratings higher than 20 percent were warranted since.

The Board, in turn, issued a decision in December 2012 denying a rating higher than 40 percent for the low back disability prior to March 14, 2012, but awarding a higher 60 percent rating for this low back disability as of March 14, 2012.  The Board also granted an earlier effective date of January 12, 2009 for the higher 20 percent ratings for the associated left and right lower extremity radiculopathy.  In its analysis of these claims, the Board also considered and denied even higher ratings and, in the process, declined to refer these claims for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  As well in that decision, the Board found that the derivative issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  But rather than immediately adjudicating this claim, the Board instead remanded this derivative TDIU claim for necessary development.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a January 2014 Memorandum Decision and Order, the Court vacated the portion of the Board's decision that had denied referral of these claims for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and remanded this matter to the Board for compliance with the instructions of the Memorandum Decision.  So this case was again before the Board, but this time concerning this extra-schedular referral of these claims.  In October 2014, the Board, in turn, remanded these claims to the Agency of Original Jurisdiction (AOJ) for this referral to comply with the terms of the Court's Memorandum Decision.

In a January 2015 rating decision since issued, a TDIU was granted retroactively effective from January 12, 2009.  Apparently in response, the Veteran resultantly has withdrawn the appeal of his claims for higher ratings for his low back disability and associated bilateral lower extremity radiculopathy.  So the Board is summarily dismissing these claims.


FINDINGS OF FACT

1.	The Veteran served on active duty from May 1951 to May 1955.

2.	On March 10, 2015, prior to the promulgation of a decision in this appeal, the Board received notification from the Appellant-Veteran, through his authorized representative, that he is withdrawing his appeal of these increased-rating claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of these claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, this Veteran-Appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


